Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158509(20)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                     SC: 158509
  v                                                                  COA: 343017
                                                                     Macomb CC: 2012-001506-FH
  KEITH LEO OLSON,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to submit additional
  pages in propria persona is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 14, 2018

                                                                               Clerk